Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
William Terrence Cross appeals the district court’s margin order denying his motion to correct a clerical error. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. United States v. Cross, No. 2:03-cr-00010-RBS-l (E.D.Va. Sept. 27, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*380fore this court and argument would not aid the decisional process.

AFFIRMED.